Title: To James Madison from the Right Reverend James Madison, [1803]
From: Madison, James (Reverend)
To: Madison, James



Dear Sir
[1803]
I have undertaken a Map of Virginia and anxious to give it all the Correctness, which the best observations can afford, find myself almost obliged to request your Aid. There is a Map by Col. Francis Deakens, in the Possession of Mr Geo. Fenwick, of Washington, with a Number of Notes describing the Potowmac River, & the Line between Maryland & Virginia, with the Roads, Water Courses Etc, which, it is thought, would be interesting, & might be either copied, or obtained from Mr Fenwick. Should it be perfectly convenient to you to make Inquiry concerning the Map, & the Notes, &, if they can be obtained, to forward them to me, you would oblige me greatly; provided you think any useful & accurate Information can be collected from them. I have the Map of Maryland by Griffith; perhaps it may be founded upon the observations of Deakins; if so, that Circumstance wd supercede the Necessity of recurring to Mr Fenwick. What is the Opinion of Griffith’s Map, as to the Potowmack, & Maryland Line? This Question, perhaps, you can solve, or collect from Inquiry. What is the Long. of Washington, as given by Ellicott, either from Phila. or London, or Paris? He, no Doubt, determined that Point; & yet I do not find it any where stated.
If our valuable Friend Mr Jefferson has collected any Observations as to the Long. & Lat. of important Positions in Virga, or of any Places in it, since the Publication of his Map, I wd thank him for them. Ferrer’s I have bt, if any Observations of the Kind have been presented to you, which may be useful, I will thank you for them. Perhaps some Surveys of our Coast may have been made under the Authority of Govt. Yrs sincerely & Affy.
J. Madison
 

   
   RC (DLC). Filed at the end of 1805. Undated; date assigned here on the basis of the contents of the Right Reverend James Madison to JM, 12 Feb. 1804.



   
   District of Columbia resident and landowner Francis Deakins (d. 1804) had drawn a “Plat of Carrollsburg” (1770), a planned but never extensively developed community situated at the confluence of the Potomac River and the Eastern Branch (Anacostia River). The property was later incorporated into the District of Columbia (Records of the Columbia Historical Society 3 [1900]: 219, 31–32 [1930]: 6–7; C. M. Harris and Daniel Preston, eds., Papers of William Thornton [1 vol. to date; Charlottesville, Va., 1995–], 1:261 n.).



   
   George Fenwick assisted Andrew Ellicott in surveying the District of Columbia and later produced maps of the area (John Stewart, “Early Maps and Surveyors of the City of Washington, D.C.,” Records of the Columbia Historical Society 2 [1899]: 58, 60).



   
   This was doubtless Dennis Griffith’s Map of the State of Maryland Laid Down from an Actual Survey of All the Principal Waters, Public Roads, and Divisions of the Counties Therein … (Philadelphia, 1795; EvansCharles Evans, ed., American Bibliography … 1639 … 1820 (12 vols.; Chicago, 1903–34). 28772).



   
   “A Mapp of Virginia Discovered to the Falls” by John Farrer (Ferrar) was first published in 1651. The 1667 version of this map, entitled “A Mapp of Virginia Discovered to the Hills,” is reprinted in Richard W. Stephenson, ed., The Cartography of Northern Virginia: Facsimile Reproductions of Maps Dating from 1608 to 1915 (Fairfax County, Va., 1981), plate 3.


